                 Case 3:20-cv-03426-JD Document 98 Filed 12/31/20 Page 1 of 3




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN FRANCISCO DIVISION

 8
                                                                  Case No. 3:20-cv-03426-JD
 9
           AARON GREENSPAN,
10                                                                PLAINTIFF’S REPLY IN
              Plaintiff,                                          SUPPORT OF ADMINISTRATIVE
11                                                                MOTION FOR LEAVE TO FILE
                      v.                                          APPLICATION FOR DEFAULT
12                                                                AND/OR MOTION FOR
13         OMAR QAZI, SMICK ENTERPRISES, INC.,                    DEFAULT JUDGMENT ON
           ELON MUSK, and TESLA, INC.,                            SMICK ENTERPRISES, INC.
14
              Defendants.                                         Judge: Hon. James Donato
15                                                                SAC Filed: May 20, 2020
16
17            Defendant Smick Enterprises, Inc. (“Smick”) concedes that it is “a foreign corporation

18   that has not registered with the California Secretary of State” in violation of California

19   Corporations Code (referred to herein unless otherwise specified) § 2105, and is therefore subject

20   to a potential fine of $38,520 thus far—$20 per day for the 1,926 days since its incorporation in

21   Delaware on September 23, 2015—under § 2203.1 Smick is silent on the underlying reason for

22   the company’s failure to qualify in California, described more fully in the Second Amended

23   Complaint: Defendant Qazi’s desire to evade corporate taxes even while using his corporation to

24   hold for-profit events in San Francisco, which clearly constitute “intrastate business.” Smick

25   makes no argument that its taxes were properly paid, or even that registration with the California

26
27   1
      It therefore follows that Smick is guilty of a misdemeanor under § 2258, and that Defendant
28   Omar Qazi (its Chief Executive Officer) is guilty of a misdemeanor under § 2259.

         PLAINTIFF’S REPLY ISO ADMIN. MOTION FOR      1                                  3:20-cv-03426-JD
         LEAVE TO FILE MOTION FOR DEFAULT
         JUDGMENT ON SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 98 Filed 12/31/20 Page 2 of 3




 1   Secretary of State and Franchise Tax Board are pending now. There is literally no excuse found
 2   in the Opposition brief.
 3           Counsel for Smick argues that Plaintiff’s reliance upon Palm Valley Homeowners Assn.,
 4   Inc. v. Design MTC, 85 Cal App. 4th 553 (2000) is “misplaced” because it involves a corporation
 5   that “fail[ed] to file the required periodic statement with the Secretary of State as provided in
 6   Corporations Code section 1502.” Yet this perfectly describes Defendant Smick, which indeed
 7   has not filed any such Statement of Information ever, let alone identified an agent for service of
 8   process in California—one of the reasons for the conflict surrounding service and default
 9   identified by the Court earlier in this action. ECF No. 72. Smick’s argument therefore fails.
10           Instead, Smick’s counsel cites a variety of cases that all ultimately cite United Med.
11   Mgmt. Ltd. v. Gatto, 49 Cal. App. 4th 1732, 1739 (1996). Gatto was decided before Palm
12   Valley, and unlike Palm Valley, Gatto was not appealed to the California Supreme Court.
13   Relying on Gatto here instead of the controlling precedent as Smick suggests results in the
14   perverse conclusion, directly contrary to the legislature’s intent, that cheating a little bit (failing
15   to file required Statements of Information or pay taxes post-qualification) must result in a foreign
16   corporation’s total inability to defend against an action—but cheating a lot to avoid that fate, to
17   the extent of possible criminal penalties (never qualifying at all, in order to evade service of
18   process and state taxes), carries no consequence that is actually enforced. Palm Valley corrects
19   this loophole and addresses the legislative intent behind suspension directly:
20            “Just as the state may wish to persuade its corporate citizens to pay their taxes, it
             also may wish to persuade them to comply with basic filing requirements,
21           requirements that are fundamental to holding a corporation accountable for its
22           actions.”

23   Id at 355. One of those “basic filing requirements” is qualifying the foreign corporation with the

24   Secretary of State under § 2105 in the first place to ensure accountability, by subjecting it to the

25   possibility of “suspension” when appropriate. When it is alleged without refutation, as it has

26   been here, that proper qualification under § 2105, required Statements of Information under §

27   1502, and by extension, tax returns and payments are all missing from a foreign corporation’s

28

     PLAINTIFF’S REPLY ISO ADMIN. MOTION FOR            2                                   3:20-cv-03426-JD
     LEAVE TO FILE MOTION FOR DEFAULT
     JUDGMENT ON SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 98 Filed 12/31/20 Page 3 of 3




 1   record, and that corporation is clearly conducting intrastate business in California, there is no
 2   other method for “holding a corporation accountable for its actions” aside from what the court
 3   held in Palm Valley: that the corporation is “disabled from participating in any litigation
 4   activities.” Nor does the outdated crux of Gatto, the holding that “failure to pay taxes does not
 5   prevent a foreign corporation from bringing or defending an action” in state court prevent a
 6   federal court from holding a case against a particular defendant in abatement sua sponte until
 7   that defendant has cured any delinquencies regarding its corporate and tax status, akin to
 8   procedure involving failure to exhaust nonjudicial remedies. “In this Circuit, we have held that
 9   the failure to exhaust nonjudicial remedies that are not jurisdictional should be treated as a matter
10   in abatement…” Wyatt v. Terhune, 315 F. 3d 1108, 1119 (9th Cir. 2003).
11          Accordingly, Smick, which admits to being an unqualified foreign corporation that has
12   never paid its California taxes or the associated penalties, interest, and fines, cannot defend itself
13   in this action, and the Court should permit the filing of an application for default and/or motion
14   for default judgment on Smick, or hold the case against Smick in abatement until these
15   deficiencies are cured.
16
17   Dated: December 31, 2020               Respectfully submitted,
18
19
20
                                            Aaron Greenspan
21                                          956 Carolina Street
22                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
23                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
24
25
26
27
28

     PLAINTIFF’S REPLY ISO ADMIN. MOTION FOR           3                                  3:20-cv-03426-JD
     LEAVE TO FILE MOTION FOR DEFAULT
     JUDGMENT ON SMICK ENTERPRISES, INC.
